Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
We see no error in the record except this, that it was irregular to enter up a judgment non obstante veredicto after the plaintiff had gone into proof as to damages, and the jury had returned a verdict upon the facts introduced in evidence. The effect of this might well have been to take the defendant by surprise, and induce him to refrain from moving to amend his answer in the partial traverse .which he made of the amount of damages; which amendment the *671Court had power to grant, and probably would have granted with or without terms, in advancement of justice. For this reason the judgment is reversed, and the Court below may, if the plaintiff desire it, enter judgment on the verdict. If not, the cause can be retried. Costs to be paid by the appellant.